  Case 19-11563       Doc 36   Filed 10/31/19 Entered 11/01/19 06:52:34              Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:    19-11563
                                             )
ERIC THOMAS,                                 )                Chapter: 13
                                             )
                                                             Honorable Donald R. Cassling
                                             )
                                             )
               Debtor(s)                     )

           ORDER MODIFYING PLAN AND EXTENDING TIME TO FILE CLAIM

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

It is hereby ORDERED that:

   1) Claim #11, filed on behalf of Peoples Gas is allowed, and shall be paid pursuant to the provisions
of the Chapter 13 Plan.

  2) Debtor's Chapter 13 Plan is modified so that Part 2.1 provides that Debtor will pay to the trustee
$1,300.00, monthly pursuant to the provisions of the plan, commencing with the next payment due on
November 21, 2019.




                                                          Enter:


                                                                   Honorable Donald R. Cassling
Dated: October 31, 2019                                            United States Bankruptcy Judge

 Prepared by:
 Michael R. Colter, II ARDC # 6304675
 David M. Siegel & Associates, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
